                Case 19-11938-LSS             Doc 423       Filed 08/11/21       Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 7

uBiome, Inc.,                                               Case No. 19-11938-LSS

                     Debtor.                                Hearing Date:
                                                            September 2, 2021, at 2:00 p.m. (ET)

                                                            Objection Deadline:
                                                            August 12, 2021, at 4:00 p.m. (ET)


     RE-NOTICE OF DR. JESSICA RICHMAN’S AND DR. ZACHARY APTE’S JOINT
    AMENDED MOTION FOR AN ORDER MODIFYING THE AUTOMATIC STAY TO
            ALLOW PAYMENT OF DEFENSE COSTS UNDER CERTAIN
               DIRECTORS AND OFFICERS INSURANCE POLICIES

TO:      (I) THE OFFICE OF THE UNITED STATES TRUSTEE FOR THE DISTRICT OF
         DELAWARE; (II) COUNSEL TO THE CHAPTER 7 TRUSTEE; (III) COUNSEL TO
         THE POLICIES’ INSURERS; AND (IV) ALL PARTIES ENTITLED TO NOTICE
         UNDER RULE 2002 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE.

       PLEASE TAKE NOTICE that on August 5, 2021, Dr. Jessica Richman and Dr. Zachary
Apte (the “Movants”) filed the Joint Amended Motion for an Order Modifying the Automatic Stay
to Allow Payment of Defense Costs under Certain Directors and Officers Insurance Policies (the
“Amended Motion”). 1

        PLEASE TAKE FURTHER NOTICE that any responses or objections to the relief
requested in the Amended Motion must be filed and served so as to be received on or before 4:00
p.m. (ET) on August 12, 2021, (the “Objection Deadline”) by the United States Bankruptcy Court
for the District of Delaware, 824 Market Street, 3rd Floor, Wilmington, Delaware 19801.

        PLEASE TAKE FURTHER NOTICE that if any responses or objections are received
by the Objection Deadline, or such other time as agreed to by the Movants, a hearing with respect
to the Amended Motion (the “Hearing”) will be held on September 2, 2021, at 2:00 p.m. (ET)
before the Honorable Laurie Selber Silverstein, United States Bankruptcy Judge, at the United
States Bankruptcy Court for the District of Delaware, 824 N. Market Street, 6th Floor, Courtroom
No. 2, Wilmington, Delaware 19801. The Hearing may be held via Zoom and the information for
appearing via Zoom will be provided in an agenda to be filed in advance of the Hearing.

    PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND TO THE
AMENDED MOTION IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY

1
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Amended Motion.
            Case 19-11938-LSS   Doc 423     Filed 08/11/21   Page 2 of 2




GRANT THE RELIEF REQUESTED IN THE AMENDED MOTION WITHOUT
FURTHER NOTICE OR A HEARING.

Dated: August 11, 2021                FAEGRE DRINKER BIDDLE & REATH
Wilmington, Delaware                  LLP
                                      /s/ Brett D. Fallon
                                      Brett D. Fallon, Bar No. 2480
                                      Jaclyn C. Marasco, Bar No. 6477
                                      222 Delaware Avenue, Suite 1410
                                      Wilmington, DE 19801
                                      Telephone: +1 302 467 4200
                                      Facsimile: +1 302 467 4201
                                      brett.fallon@faegredrinker.com
                                      jaclyn.marasco@faegredrinker.com
                                      -and-
                                      Joel Hammerman
                                      311 S. Wacker Drive, Suite 4300
                                      Chicago, IL 60606
                                      Telephone: +1 312-356-5060
                                      joel.hammerman@faegredrinker.com

                                      Attorneys for Jessica Richman

                                      POTTER ANDERSON & CORROON LLP

                                      /s/ L. Katherine Good
                                      L. Katherine Good, Bar No. 5101
                                      1313 N. Market Street, 6th Floor
                                      Wilmington, DE 19801
                                      Telephone: +302 984 6000
                                      Facsimile: +302 658 1192
                                      kgood@potteranderson.com
                                          -and-
                                      COVINGTON & BURLING, LLP
                                      W. Douglas Sprague
                                      The New York Times Building
                                      620 Eighth Avenue
                                      New York, NY 10018-1405
                                      Telephone: +1 212 841 1000
                                      dsprague@cov.com

                                      Attorneys for Zachary Apte
